Title: From Alexander Hamilton to Thomas Pinckney, 12 July 1794
From: Hamilton, Alexander
To: Pinckney, Thomas



Treasury Department July 12th. 1794
Sir,

I am to acknowledge the receipt of your favor of the second of March 1794 enclosing the Register of the Mary of Boston and a bill of exchange for Mr. Lacolombe, which shall be delivered to him upon his return from New York.
In my letter to you of the 25th of June last, I omitted to mention, that if the whole or a part of the articles intended for the equipment of the Frigates should be diverted from their destination by Capture, Shipwreck or otherwise, It would be of the utmost importance to the United States, that they should be replaced as soon as possible. I have therefore to request that in case any such event should take place you will immediately adopt the necessary measures for shipping others in their room. The monies recoverable from the Insurers are to be considered as applicable to this purpose—but least they might not prove sufficient, or that any delay should arise in the business—it would be most adviseable to purchase the articles immediately upon the credit of the United States, and either draw upon the Treasury for the amount or engage remittances to be made up from it.
With the most respectfull considern. and truest esteem I have the honor to be Sir your most obedient Servant.

Thomas Pinckney Esquire

